EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy on January 24, 2022.

The application has been amended as follows: 

	In the last line of claim 1, the phrase “on the target vehicle for the control” has been replaced with the phrase --for the control of the inter-vehicle distance from the target vehicle--.
In the last two (2) lines of claims 8 and 9, the phrase “on the target vehicle for the control” has been replaced with the phrase --for the control of the inter-vehicle distance from the target vehicle--.

Reasons for Allowance
The closest prior art reference is U.S. Patent Application Publication No. 2010/0082212 A1 to Miyajima et al. who discloses a vehicle speed acquiring unit for acquiring speed of a vehicle. A target vehicle speed determination unit determines a set of target vehicle speeds based on curve shape in front of the vehicle. One of the target vehicle speeds is determined as the target vehicle speed until the vehicle passes a reference point. The other target vehicle speed is determined as the target vehicle speed after the vehicle passes the reference point. A vehicle speed control unit controls the speed of the vehicle based on the target vehicle speeds and the acquired speed of the vehicle.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle control device comprising a processor, the processor being configured to: recognize a surrounding situation of a vehicle; specify a target vehicle which is a control target of the vehicle within a set reference range based on a recognition result; and control at least one of an acceleration or deceleration speed and steering of the vehicle based on a position of the specified target vehicle and maintain an inter-vehicle distance from the target vehicle so that the inter-vehicle distance is closer to a set distance, wherein, the processor is configured to, when specifying the target vehicle: specify a first target vehicle in a reference range based on lane information and output first target vehicle information on the first target vehicle; in parallel in specifying the first target vehicle, specify a second target vehicle in a reference range based on a behavior of the vehicle, and output second target vehicle information on the second target vehicle; and select one of the first target vehicle information and the second target vehicle information and output the selected one as target vehicle information for the control of the inter-vehicle distance from the target vehicle, as required by amended claim 1.

The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious vehicle control method causing a computer to: recognize a surrounding situation of a vehicle; specify a target vehicle which is a control target of the vehicle within a set reference range based on a recognition result; control at least one of an acceleration or deceleration speed and steering of the vehicle based on a position of the specified target vehicle and maintain an inter- vehicle distance from the target vehicle so that the inter-vehicle distance is closer to a set distance; for specifying the target vehicle, specify the first target vehicle in a reference range based on lane information and outputting first target vehicle information on the first target vehicle and specify the second target vehicle in a reference range based on a behavior of the vehicle and outputting second target vehicle information on the second target vehicle in parallel with specifying the first target vehicle; and select one of the first target vehicle information and the second target vehicle information and output the selected one as target vehicle information for the control of the inter-vehicle distance from the target vehicle, as required by amended claim 8.  

The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a computer-readable non-transitory storage medium that stores a program causing a computer to: recognize a surrounding situation of a vehicle; specify a target vehicle which is a control target of the vehicle within a set reference range based on a recognition result; control at least one of an acceleration or deceleration speed and steering of the vehicle based on a position of the specified target vehicle and maintain an inter- vehicle distance from the target vehicle so that the inter-vehicle distance is closer to a set distance; for specifying the target vehicle, specify the first target vehicle in a reference range based on lane information and outputting first target vehicle information on the first target vehicle and specify the second target vehicle in a reference range based on a behavior of the vehicle and outputting second target vehicle information on the second target vehicle in parallel with specifying the first target vehicle; and select one of the first target vehicle information and the second target vehicle information and output the selected one as target vehicle information for the control of the inter-vehicle distance from the target vehicle, as required by amended claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/
Primary Examiner, Art Unit 3666